207 Ga. App. 451 (1993)
428 S.E.2d 373
BRADY
v.
THE STATE.
A92A2167.
Court of Appeals of Georgia.
Decided February 4, 1993.
Reconsideration Denied February 23, 1993.
Jeffrey R. Sliz, for appellant.
Timothy G. Madison, District Attorney, Jeffery G. Morrow, Assistant District Attorney, for appellee.
CARLEY, Presiding Judge.
After a jury trial, appellant was found guilty of aggravated assault, making a terroristic threat, and possession of a firearm by a convicted felon. He appeals from the judgments of conviction and sentences entered by the trial court on the jury's guilty verdicts.
1. Appellant enumerates the general grounds.
"`"On appeal, our review is restricted to the legal sufficiency of the evidence, not the weight of the evidence." [Cit.]' [Cit.] . . . The jury was authorized to reject [appellant's] testimony and accept the victim's and the victim's daughter's [and son's] testimony. [Cit.] Further, we have reviewed the transcript and find sufficient evidence to authorize the jury's findings that [appellant] was guilty, beyond a reasonable doubt, of the offense of aggravated assault . . . and of the offense of [making] a terroristic threat [and of the offense of possession of a firearm by a convicted felon]. [Cits.]" Cook v. State, 198 Ga. App. 886, 887 (1) (403 SE2d 872) (1991).
2. "Appellant contends he was denied effective assistance of counsel at trial. Although appellant's current attorney made [his] appearance of record before the expiration of the 30 day period for the filing of a motion for new trial under OCGA § 5-5-40 (a), no motion *452 for new trial was filed. Nonetheless, . . . the lack of any opportunity for a hearing before the trial court requires that we remand this case for an evidentiary hearing on the issue of the asserted ineffectiveness of appellant's trial counsel. `If the trial court finds appellant was denied effective assistance of counsel, he will be entitled to a new trial. If the court finds adversely to appellant, appellant's right to appeal that order within thirty days is preserved.' [Cit.]" Adams v. State, 196 Ga. App. 804, 806 (2) (397 SE2d 153) (1990).
Judgments affirmed and case remanded with direction. Pope, C. J., and Johnson, J., concur.